Title: To George Washington from George Walton, 5 August 1777
From: Walton, George
To: Washington, George



sir,
Philadelphia, August 5 1777.

I moved Congress a few days ago, to order Brigadier-General McIntosh from his station in Georgia to join the grand Army; and it was objected to, because it was feared it might derange the Army, or that you would have no command for him. The cause of my having made this proposition was, that he had lately fought a Duel with Governor Gwinnett, in which the latter had fallen; and I was afraid the friends of the deceased, made sore by the loss of their principal, would again blow up the embers of party & dissention, and disturb the harmony & vigour of the Civil & military authorities.
I have since received a letter from Georgia, proving that my conjectures were too well founded. I therefore take the liberty of requesting to know, whether it will be convenient and agreeable to you that he should be ordered to join the grand Army.
He is a man of sense and judgment, with a great experience of the

world; and, in point of bravery, he is fit to fight under the banners of General Washington. I have the happiness to be, Sir, your Excellency’s most obedient Servant,

Geo. Walton.


N.B. As I intend to send off an Express to Georgia tomorrow I should be obliged by an answer to day.

